DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 116-135 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US Application 16/241,551 (now US Patent 10875906) which is a CON of US Application 15/619346 (now US Patent 10208106) which is a CON of US Application 15/151302 (now US Patent 9708391), which is a DIV of US application 14296319 (now US Patent 9468675), which is a DIV of US application 13117028 (now US Patent 8772462), which is a CIP of US application 12789365 (now US Patent 8993734), and is a CIP of 12842944 (now US Patent 8304524), and which claims benefit of foreign priority document AU 2010202125, filed 05/26/2010 (which is filed in parent application 13/117,028).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 January 2019 has been considered by the examiner.  See initialed and signed PTO/SB/08’s. It is noted that any FOR or NPL not found in the instant application be located in the parent Applications as noted above.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 116-135 are rejected under 35 U.S.C. 102(e), or in the alternative as obvious under 35 U.S.C. 103(a) as being anticipated or obvious by Teschner et al. (US 20100330071 – cited on IDS, Ref. 14).
The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131.
Teschner et al. teach a method for preparing a highly concentrated IgG composition (abstract; paragraph 9) from human plasma (paragraphs 51).  Said method has the following steps: 
Regarding claims 116, 117, 118, 122-127, 129-130, precipitation of cryo-poor plasma pre-cooled ethanol (alcohol) at or about 8% at pH at or about 7.0-7.5 (first precipitate and first supernatant) (paragraphs 1-13; 55); 
subjecting the first supernatant to a second precipitation step by adjusting pH of the solution to between about 6.8 and about 7.2, preferably 7.0, and then, preferably ethanol, is added to the solution while being stirred to a final concentration of between about 20% and about 25% (w/v) (paragraphs 14-15; 56);
the precipitate is then suspended (see paragraph 57) with an extraction buffer having a pH of about 4.5 ± 0.2 and a conductivity of about 0.7-0.9 mS/cm at a temperature of 2-8[Symbol font/0xB0]C, however, said pH notably can be from 4.0-5.5 (see paragraph 0059) or a conductivity of about 0.5-2.0 mS/cm; 
fumed silica, e.g. finely divided silicon dioxide (e.g. Aerosil 380) is added to the previous suspension at a rate of 40g/kg, e.g. about .04 g/precipitate (see paragraph 61).  It is noted, the instant specification defines "finely divided silicon dioxide" as being fumed silica such as Aerosil® (see instant specification, paragraph 0161, p. 29); 
followed by separation of the silicon dioxide suspension by filter press (see paragraph 0061-062), wherein said filtrate is then subjected to additional washing of said filter press with extraction buffer (e.g. pH of about 4.5 ± 0.2, although other pH of 4-5.5 are suitable (see paragraphs 0061; 0057);
Regarding claim 116, additional steps of performing a third fractionation with ethanol at 25% w/v at pH about 7.0 is performed, resuspended and separated (see paragraphs 0062-0063); 
Regarding claims 122-123, said method can further comprises anion exchange (see paragraph 0066) or cation exchange chromatography;  
Regarding claims 124-127, solvent detergents are added at various stages (see paragraph 0063 and 0065) along with nanofiltration (paragraph 0067) which results in viral inactivation at low pH; 
finally, the enriched IgG composition comprises, ideally, the entirety (e.g. 100%) of the IgG content is present in the cryo-poor plasma (See paragraph 0055).
Regarding claim 128, phosphate and acetate buffers are utilized to suspend the precipitate from (b) in ratios of 1 part precipitate to 15 parts extraction buffer (See paragraph 0057). 
Regarding claim 130-132, the final composition comprises a glycine stabilizing agent and is formulated for intravenous or intramuscular administration (See paragraph 0070, 0075).
Regarding claim 134, said composition is in aqueous form (see paragraphs 0070, 0075).
Regarding claim 135, the composition is used to treat a patient suffering from various diseases resulting from aberrant activity of plasma-derived IgG (See claim 19, paragraphs 0029, 0041, 0123).  
Given this is a product by process claim, the resultant process by which the composition is obtained is not material as long as the same product is produced – See MPEP See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which states, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See also MPEP 2113.
Here, however, Teschner et al. teaches the process results in a plasma derived IgG composition having reduced amounts of Factor XI-complex (includes FXa – See Example 1).  Given that the steps and ranges overlap utilized to make the claimed composition, it would be inherent, if not obvious, that there are reduced amounts of serine proteases such as FXIa removed in the process, which necessarily enriches the IgG composition resulting in reduced amounts of a serine protease or zymogen thereof.  This would result in the same composition as claimed.   

Claims 116-135 are rejected under 35 U.S.C. 102(b), or in the alternative as obvious under 35 U.S.C. 103(a) as being anticipated or obvious by Condie (US 4136094 – cited on IDS, Ref. 18) 
As noted in MPEP 2113 Product-By-Process Claims, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  
Regarding claims 116-130 and 133-134, here, Condie et al. teach methods of making liquid intravenous IgG compositions from plasma by utilizing silicon dioxide in the purification method (See claims 1-7 and 15), Example 2.  As stipulated in instant Example 1, those methods not utilizing a silicon dioxide step in the purification of IgG from plasma resulted in higher serine proteases like FXIa, while those utilizing a silicon dioxide precipitation step results in significantly decreased amounts of serine proteases such as FXIa (See Table 17 and Example 1).  Thus, by all appearances, the product of Condie and those derived from the instant product by process claims are the same.  It should further be noted, MPEP 2144.04(VII) states the following: “However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). ”
Regarding instant claims 124-125, said composition is free from viruses, again noting how this is achieved does not matter so long as the same objective is achieved – See Col. 3, lines 10-15; Col. 5, lines 1-3.
Regarding claims 131-132, said composition comprises a pharmaceutically stabilizing glycine-saline agent (See Col. 5, lines 1-3, Example 1, step 7; Example 2, step D(ii)).
Regarding claim 135, said IgG formulation was utilized/administered in clinical trials for treatment of patients with aberrant IgG activity – See Example 2, F(4), 3rd paragraph/Col. 12, line 45 to Col. 13, line 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 117 and 119 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teschner et al. as applied to claims 116 and 118-135 above, and further in view of Buchacher et al. (Biotech. J., 2006 – cited on IDS) and Bairstow et al. (US 20110021432 – cited on IDS, Ref. 15).
The teachings of Teschner et al. are described above.  Teschner et al., however, does not teach the temperature in step(b) takes place at a temperature of about -7[Symbol font/0xB0]C to -9[Symbol font/0xB0]C; wherein the resuspension buffer pH is adjusted with 300-700 mL of glacial acetic acid.
Buchacher et al. teach methods of producing/purifying IgG, wherein said method involves performing a second ethanol fractionation step (performed after a first ethanol fractionation step), which takes place at -5[Symbol font/0xB0]C, e.g. about -7[Symbol font/0xB0]C to -9[Symbol font/0xB0]C (see Figure 1, p. 150).  In addition, it is noted that IgG preparations, there are several methods of performing virus inactivation, however, S/D treatment is “the golden standard for the inaction of enveloped viruses [65].” – see p. 155, 1st col., last paragraph. 
	Bairstow et al. teach methods of extraction IgG and Factor H from cryo-poor plasma by utilizing spray addition of ethanol to obtain the various fractions (e.g. Fraction I; and Fraction II/III), wherein the pH is continuously monitored during the process - see paragraphs 0105-0110.  The temperature is cooled in the second Fraction step for ethanol addition to -5[Symbol font/0xB0]C to -9[Symbol font/0xB0]C (see paragraph 0113-0119).  Bairstow et al. also teach using glacial acetic acid in an extraction buffer along with monobasic sodium phosphate, acetate and a pH of 4.5 ± 0.2 (see paragraph 0132).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the precipitation step(b) at -5[Symbol font/0xB0]C to -9[Symbol font/0xB0]C as taught in Buchacher et al. and Bairstow et al. with a clear expectation of success as both teach extracting using the same methodology and target products and thus resulting in the same claimed composition (e.g. Factor H AND IgG in Bairstow).  
One skilled in the art, would find it obvious to continuously monitor the pH of fractionation steps as taught in Bairstow while utilizing spray addition of the ethanol as taught since this is an additional/alternative method for adding said ethanol which is effective, which gives rise to an expectation of success.
With regard to the volume of wash necessary to wash the filter press, e.g. at least 3 dead volumes, this is deemed a result effective variable which is easily scaled up or down by one skilled in the art so as to achieve the desired effect.  
Furthermore, the utilization of 300-700 mL/L of resuspension buffer is also deemed well within the skilled artisan to optimize and scale up and down as necessary.  Given that Bairstow et al. teach a suspension buffer nearly identical to the "extraction buffer", it is noted both can be used interchangeably which would lead one skilled in the art to a reasonable expectation of success and motivation to utilize said glacial acetic acid.
In addition, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 116-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 11136350. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap to such an extent to be obvious over one another.
The instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).
The claims to the ‘350 patent in their broadest are drawn to A method for preparing an enriched IgG composition from plasma, the method comprising the steps of:
(a)    precipitating a cryo-poor plasmid fraction, in a first precipitation step, with from 6% to 10% ethyl alcohol at a pH of from 7.0 to 7.5 to form a first precipitate and a first supernatant;
(b)    precipitating IgG from the first supernatant, in a second precipitation step, with from 23% to 27% ethyl alcohol at a pH of from 6.7 to 7.3 to form a second precipitate;
(c)    suspending the second precipitate to form a first suspension;
(d)    mixing fumed silica with the first suspension formed in (c) for at least 30 minutes; and
(e)    separating a solubilized portion of the first suspension mixed with fumed silica in step (d) from a non-solubilized portion of the first suspension, thereby forming an enriched IgG composition.
Dependent claim 14, recites:
The method of claim 1, further comprising the steps of:
(f) precipitating IgG from the solubilized portion of the suspension, in a third precipitation step, with from 22% to 28% ethyl alcohol at a pH of from 6.7 to 7.3 to form a third precipitate;
(g) suspending the third precipitate to form a second suspension;
(h) separating a solubilized portion of the second suspension formed in step (g) from a non-solubilized portion of the second suspension.
 enriched IgG composition.
While silent to this aspect, this would result in reducing levels of serine proteases.
Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.  


Claims 116-135 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 8,921,520 and are not patentably distinct from each other because the instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).
	The claims to the ‘520 patent in their broadest are drawn to: A method for preparing an Immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, the method comprising the steps of:
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate;
(c) re-suspending the second precipitate to form a suspension;
(d) contacting the suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and
(e) separating the SiO2 from the suspension to form a clarified suspension.
	Dependent claim 10 recites wherein the method further comprises the steps of:
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with a final alcohol concentration of from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate;
(g) re-suspending the third precipitate to form a second suspension; and
(h) separating the soluble fraction from the second suspension formed in step (e), thereby forming an enriched IgG composition.
Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.  

Claims 116-135 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent No. 8,940,877 and are not patentably distinct from each other because the instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).

The claims to the '877 patent in their broadest are drawn to 
A method for preparing an enriched IgG composition from plasma, the method comprising the steps of:
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to about 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.1 at a temperature of from −7° C. to −9° C. to form a second precipitate;
(c) suspending the second precipitate to form a suspension;
(d) precipitating IgG from the suspension formed in step (c), in a third precipitation step, with from 22% to 28% alcohol at a pH of from 6.7 to 7.3 to form a third precipitate;
(e) re-suspending the third precipitate to form a suspension; and
(f) separating the soluble fraction from the suspension formed in step (e), thereby forming an enriched IgG composition.
While silent to this aspect, this would result in reducing levels of serine proteases.
Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.  


Claims 116-135 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-47 of US Patent No. 8,993,734 and are not patentably distinct from each other because the instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).

The claims to the '734 patent in their broadest are drawn to:
A method for preparing an enriched IgG composition from plasma, the method comprising the steps of:
(a) precipitating a cryo-poor plasma fraction with between about 6% and about 10% alcohol at a pH of between about 7.0 and about 7.5 to obtain a first precipitate and a first supernatant enriched in IgG;
(b) precipitating IgG from the first supernatant with between about 23% and about 27% alcohol at a temperature between about −5° C. and about −9° C. and at a pH of between about 6.7 and about 7.1 to form a second precipitate;
(c) re-suspending the second precipitate with an extraction buffer to form a suspension, wherein the pH of the extraction buffer is between about 4.5 and about 5.0;
(d) treating the suspension with finely divided silicon dioxide (SiO2); and
(e) separating the soluble fraction from the suspension treated with finely divided silicon dioxide, thereby forming an enriched IgG composition.
	Dependent claim 39 recites, wherein the method further comprises a step of precipitating IgG in a third precipitation step with between about 22% and about 28% alcohol at a pH of between about 6.7 and about 7.3 to form a third precipitate.

While silent to this aspect, this would result in reducing levels of serine proteases.
Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.  


Claims 116-135 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-109 of US Patent No. 8,796,430 and are not patentably distinct from each other because the instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).

The claims to the '430 patent in their broadest are drawn to:
A method for preparing an enriched IgG composition from plasma, the method comprising the steps of:
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with between about 6% and about 10% alcohol at a pH of between about 7.0 and about 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with between about 20% and about 25% alcohol at a pH of between about 6.7 and about 7.3 to form a second precipitate;
(c) re-suspending the second precipitate to form a suspension;
(d) precipitating IgG from the suspension formed in step (c), in a third precipitation step, with between about 22% and about 28% alcohol at a pH of between about 6.7 and about 7.3 to form a third precipitate;
(e) re-suspending the third precipitate to form a suspension; and
(f) separating the soluble fraction from the suspension formed in step (e), thereby forming an enriched IgG composition,
wherein at least one of the first precipitation step, second precipitation step, or third precipitation step comprises spray addition of the alcohol, the spray addition in the form of fine droplets or mist of the alcohol.
Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.


Claims 116-135 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9708391 and are not patentably distinct from each other because the instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).

The claims to the '391 patent in their broadest are drawn to:
A method for preparing an Immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, the method comprising the steps of:
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate;
(c) suspending the second precipitate to form a first suspension;
(d) contacting the first suspension with from about 0.02 grams fumed silica per gram precipitate formed in step (b) to about 0.06 grams fumed silica per gram precipitate formed in step (b) at a pH of from about 4 to about 7 at a conductivity of from about 0.1 mS/cm to about 3.0 mS/cm; and
(e) separating the fumed silica from the first suspension to form a clarified suspension.
	Dependent claim 2 recites wherein the method further comprises the steps of:
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate;
(g) suspending the third precipitate to form a second suspension; and
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming an enriched IgG composition.
Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.


Claims 116-135 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10208106 and are not patentably distinct from each other because the instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).

The claims to the '106 patent in their broadest are drawn to:
A method for preparing an Immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, the method comprising the steps of:
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate;
(c) suspending the second precipitate to form a first suspension;
(d) contacting the first suspension with from about 0.02 grams fumed silica per gram precipitate formed in step (b) to about 0.06 grams fumed silica per gram precipitate formed in step (b) under a solution condition suitable to bind a serine protease or serine protease zymogen; and
(e) separating the fumed silica from the first suspension to form a clarified suspension by:
(i) filtering the suspension through a filter press to form a clarified suspension;
(ii) washing the filter press with at least 3 filter press dead volumes of a wash buffer, thereby forming a wash solution; and
(iii) combining the clarified suspension formed in sub-step (i) with the wash solution formed in sub-step (ii), thereby forming an enriched IgG composition.
Dependent claim 2 further recites wherein the method further comprises the steps of:
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate;
(g) suspending the third precipitate to form a second suspension; and
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming an enriched IgG composition.
Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.

Claims 116-135 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 10875906 and are not patentably distinct from each other because the instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).

The claims to the '106 patent in their broadest are drawn to:
A method for preparing an Immunoglobulin G (IgG) composition having a reduced amount of Factor XIa, the method comprising the steps of:
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to about 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate;
(c) suspending the second precipitate to form a first suspension;
(d) contacting the first suspension with fumed silica under a solution condition suitable to bind Factor XIa; and
(e) separating the fumed silica from the first suspension to form a clarified suspension, thereby forming an IgG composition having a reduced amount of Factor XIa.
Dependent claim 2 further recites, wherein the method further comprises the steps of:
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate;
(g) suspending the third precipitate to form a second suspension; and
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming an enriched IgG composition.
Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.

Claims 116-135 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 59-81 of co-pending application 17/473,910 and are not patentably distinct from each other because the instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).

The claims to the '910 application in their broadest are drawn to:
A method for preparing an enriched IgG composition from plasma, the method comprising the steps of:
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from 6% to 10% ethyl alcohol at a pH of from 7.0 to 7.5 to form a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from 23% to 27% ethyl alcohol at a pH of from 6.7 to 7.3 to form a second precipitate;
(c) suspending the second precipitate to form a first suspension;
(d) mixing fumed silica with the first suspension formed in (c) for at least 30 minutes; and
(e) separating a solubilized portion of the first suspension mixed with fumed silica in step (d) from a non-solubilized portion of the first suspension, thereby forming an enriched IgG composition.
Dependent claim 72 further recites, wherein the method (f) precipitating IgG from the solubilized portion of the suspension, in a third precipitation step, with from 22% to 28% ethyl alcohol at a pH of from 6.7 to 7.3 to form a third precipitate;
(g) suspending the third precipitate to form a second suspension;
(h) separating a solubilized portion of the second suspension formed in step (g) from a non-solubilized portion of the second suspension.
Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 116-135 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-39 of co-pending application 17/589,519 and are not patentably distinct from each other because the instant claims in their broadest are drawn to:
A plasma-derived immunoglobulin G (IgG) composition having a reduced amount of a serine protease or a serine protease zymogen, wherein said composition is prepared by a method comprising the steps of: 
(a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with from about 6% to about 10% alcohol at a pH of from about 7.0 to 7.5 to obtain a first precipitate and a first supernatant;
(b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 23% to about 27% alcohol at a pH of from about 6.7 to about 7.3 to form a second precipitate; 
(c) suspending in a buffer the second precipitate to form a first suspension; 
(d) contacting the first suspension with finely divided silicon dioxide (SiO2) under a solution condition suitable to bind a serine protease or serine protease zymogen; and 
(e) separating the SiO2 from the first suspension to form a clarified suspension;
(f) precipitating IgG from the clarified suspension formed in step (e), in a third precipitation step, with from about 22% to about 28% alcohol at a pH of from about 6.7 to about 7.3 to form a third precipitate; 
(g) suspending the third precipitate to form a second suspension; and 
(h) separating a soluble fraction from an insoluble fraction in the second suspension formed in step (g), thereby forming a composition comprising a plasma-derived immunoglobulin G (IgG) having a reduced amount of a serine protease or a serine protease zymogen, wherein the at least one serine protease or serine protease zymogen is Factor XIa (FXIa), Factor XIIa (FXIIa), Factor XI (FXI), or Factor XII (FXII).

The claims to the '519 application in their broadest are drawn to:
A method for preparing a composition of concentrated IgG from plasma, comprising:
a) precipitating a cryo-poor plasma fraction, in a first precipitation step, with about 8% alcohol (v/v) at a pH of from about 7.0 to about 7.5 to obtain a first precipitate and a first supernatant;
b) precipitating IgG from the first supernatant, in a second precipitation step, with from about 20% to about 25% alcohol (v/v) at a pH of from about 6.8 to about 7.2 to form a second precipitate and a second supernatant;
c) suspending the second precipitate to form a suspension;
d) adding fumed silica to the suspension and mixing the fumed silica with the suspension;
e) filtering the suspension after the mixing in step d) to form a third supernatant containing IgG;
f) further purifying the IgG from the third supernatant to form an enriched IgG composition, wherein the further purifying comprises ion exchange chromatography;
g) concentrating the enriched IgG composition to a protein concentration of from about 2% to about 10% (w/v) to form a first ultrafiltrate;
h) diafiltering the first ultrafiltrate against a formulation buffer to form a diafiltrate; and
i) concentrating the diafiltrate to a protein concentration of at least 20%, thereby preparing a composition of concentrated IgG from plasma.

Thus, the two sets of claims differ by being product and process of making said product.  However, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications as they have done here.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        28 October 2022